 In the MatterOfWESTINGHOUSEELECTRIC & MANUFACTURINGCOM-PANY AND ITS SUBSIDIARIES,WESTINGHOUSE X-RAY COMPANY, INC.AND THE BRYANT ELECTRIC COMPANYandUNITEDELECTRICAL,RADIO AND MACHINE WORKERS OF,AMERICA,AND ITS LOCALS Nos. 601,202, 1207, 107, 111, 130, 1105, 1412, AND 209Case No. C-1 24J.Decided March 29, 1940ElectricalMachinery and Equipment Manufacturing Industry-Interference,Restraint,and Coercion-Units Appropriate for Collective Bargainting:nineunits, each limited to employees in certain classifications at one or more ofrespondents'plants in one community;no dispute asto-Representatives:proof of choice : allegations of complaint as to union's majority in each unitadmitted in respondents' answer ; no dispute asto-CollectiveBargainiing:refusal to enter into oral or written agreements with union, although respond-ents and union reached 'accord on certain subjects ; employer's duty : Act com-pels respondents to embody in binding agreements with union understandingsreached; respondents may not bargain with union concerning whether or notunderstandings reached shall be embodied in contracts ; grounds for refusal of :alleged economic detriment to respondents and their employees is irrelevantin so far as respondents assert it warrants refusal to make binding agreementswith union ; circumstances of case, such as economic detriment from allegedboycott of respondents by another labor organization, are not such as to excuserespondents from normal requirement of Act that understandings reachedmust be incorporated in written agreements with union ; statement of policyunder circumstances of case fail to satisfy requirement of Act for : are notcontracts between respondents and union ; are at most individual contractswith individual employees, not collective agreement with union as Act re-quires; recognizes union only for purposes of negotiation and not for purposesof contnccting ; contractual nature doubtful and ambiguous ; terminable atpleasure of employer alone ; preclude union assuming responsibilities ; denyunion equal status with employer as contracting and contractually boundparty ; ordered to bargain with union and, if requested, to embody in writtenagreement with union any understandingsreached-Procedure:petitions byrival labor organization requesting leave to intervene because employees inone unit allegedly changed affiliation and joined it, denied where Board hadpreviously certified other union and where alleged shift occurred after respond-ents' refusal to bargain and after hearing in instant case.Mr. Drexel A. Sprecher,for the Board.Mr. Harold SmithandMr. Donald C. Swatland,of New York City,for the respondents.Mr. James J. MatlesandMr. Julius Emspak,of New York City,for the United and the Locals.22 N. L. R B,No.13.147 148DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. Daniel Car ,ell,of Chicago, Ill., for the Brotherhood, peti-tioner for leave to intervene.Mr. RobertKramer,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Elec-trical,Radio and Machine Workers of America, herein called theUnited, and its Locals Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412,and 209, herein collectively called the Locals, with the NationalLabor Relations Board, herein called the Board, pursuant to per-mission duly granted by an Order of the Board, dated March 31,1939, in accordance with Article II, Section 37, of National LaborRelations Board Rules and Regulations-Series 1, as amended, theBoard issued its complaint, dated August 29, 1939, against Westing-house Electric & Manufacturing Company, Pittsburgh, Pennsyl-vania, and its subsidiaries,WestinghouseX-Ray Company, Inc.,Long Island City, New York, and The Bryant Electric Company,Bridgeport, Connecticut, herein collectively called the respondents,alleging that the respondents at their plants located in Bridgeport,Connecticut; Long Island City, New York; Chicago, Illinois; Emery-ville,California;Baltimore,Maryland; East Springfield, Massa-chusetts;Philadelphia,Pennsylvania; South Philadelphia, Penn-sylvania; and East Pittsburgh and Trafford, Pennsylvania, hadengaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (5) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied bynotices of hearing, were duly served upon the respondents, theUnited, and the Locals.In respect to the unfair labor practices the complaint alleged insubstance that although a majority of the respondents' employeesin each of nine appropriate units had designated some one of thenine Locals as their representative for the purposes of collectivebargaining, the respondents, upon request, refused to bargain col-lectivelywith any of the Locals so designated as the exclusiverepresentative of such employees, in that the respondents refused toenter into any written contract or any binding agreement with anyof the Locals; and that by such refusals the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 149The respondents filed an answer, dated September 6, 1939, denyingthat they had engaged in any unfair labor practices.Pursuant to notice, a hearing was held at New York City onSeptember 9, 1939, before James C. Paradise, the Trial Examinerduly designated by the Board.The Board, the respondents, andthe United and the Locals were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.On September 9, 1939, counsel for the Board introduced inevidence a stipulation entered into and signed by the respondents,the United, the Locals, and counsel for the Board.This stipulationprovided as follows :In order to expedite the preparation and trial of this case,it is hereby stipulated and agreed, for the purpose of this caseonly, by and between Westinghouse Electric & ManufacturingCompany (hereinafter referred to as Westinghouse), Westing-house X-Ray Company, Inc. (hereinafter referred to as West-inghouseX-Ray), the Bryant Electric Company (hereinafterreferred to as Bryant Electric), United Electrical, Radio andMachineWorkers of America (hereinafter referred to as theUnited), United's Locals Nos. 601, 202, 1207, 107, 111, 130, 1105,1412, and 209 (said Locals hereinafter being referred to collec-tively as the Locals), and Drexel A. Sprecher, Attorney for theNational Labor Relations Board, as follows:IThis stipulation is to be made a part of the record in theabove-entitled case and is to be received in evidence with thesame force and effect as if the facts herein had been establishedin open hearing through the sworn testimony of competent wit-nesses, each party reserving the right to object to the admissionin evidence of any of the following items, or any part thereof,on the grounds of immateriality or irrelevancy, but not other-wise.The entire agreement among the parties to this stipula-tion is contained within the terms of this stipulation, and thereis no verbal agreement of any kind which varies, alters, or addsto this stipulation.IIUpon charges filed by the United and amended charges filedby the United and the Locals against Westinghouse, Westing-house X-Ray and Bryant Electric, the National Labor RelationsBoard, hereinafter referred to as the Board, on August 29, 1939,2 S 4 033-41-vo1 22--11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued its complaint,pursuant to Section10 (b) of theNationalLaborRelationsAct, hereinafterreferred to as theAct, whichcomplaintgave notice of hearing for September9, 1939.IIIWestinghouse,WestinghouseX-Ray, Bryant Electric, theUnited and the Locals waive any right or privilege which theymay have to ten (10) days' notice of hearing and to the holdingof a hearing,and also waive any right or privilege to the issu-ance of an Intermediate Report, providedthat (a) the respond-ents and the United and the Locals,respectively,are affordedan opportunity to file briefs with the Board within thirty (30)days after the effective date of this stipulation,(b) the Boardissues proposed findings of fact, proposed conclusions of law,and a proposed order, and(c) said respondents and the Unitedand the Locals, respectively,are afforded an opportunity to fileexceptions to said findings, conclusions and order,and to filebriefs and to participate in oral argument before the Boardprior to the entry of the final decision and order of the Board.IVWestinghouse,Westinghouse X-Ray, and Bryant Electric areengaged in commerce,within the meaning of Section 2 (6) ofthe Act.VNegotiations with respect to rates ofpay, wages,hours ofemployment and other conditions of employment,between Local1207 of the United and the management of Westinghouse X-Raywere initiated in May, 1937,and have continued from time totime since that date.During such period, as the result of suchnegotiations,various changes have been made by the managementofWestinghouse X-Ray in such conditions of employment asindicated in general in the minutes of the June 29, 1939,confer-ence hereinafter referred to.On February 17, 1939, a confer-ence was held between Local 1207 of the United and Westing-house X-Ray, and a copy of the minutes thereof is attachedhereto and incorporated herein, labelled Exhibit A.On Febru-ary 21, 1939,a conference was held between Local 1207 of theUnited and Westinghouse X-Ray, and a copy of the minutesthereof is attached hereto and incorporated herein, labelled Ex-hibit B.A copy of the proposed contract submitted by Local1207 of the United for discussion at these conferences is attachedhereto and incorporated herein, labelled Exhibit C. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 151On June 29, 1939, a conference was held between Local 1207of the United and Westinghouse X-Ray, and a copy of the min-utes thereof is attached hereto and incorporated herein, labelledExhibit D.A copy of the memorandum presented in this con-ference by the representatives of Local 1207 of the United, asmentioned in that conference, is attached hereto and incorporatedherein labelled Exhibit E.On June 30, 1939, a conference washeld between Local 1207 of the United and Westinghouse X-Ray,and a copy of the minutes thereof is attached hereto and incor-porated herein, labelled Exhibit F.A copy of the notice men-tioned in the conferences of June 29 and 30, 1939, between Local1207 of the United and Westinghouse X-Ray, which notice wasgiven by the representatives ofWestinghouseX-Ray to therepresentatives of Local 1207 at the conference of June 30, 1939,is attached hereto and incorporated herein, labelled Exhibit G.Attached hereto and incorporated herein, labelled Exhibit H, isa copy of excerpts from a complaint filed by the United againstthe International Brotherhood of Electrical Workers and otherson June 15, 1939, in the United States District Court for theSouthern District of New York which outline the various causesof such complaint relating to certain boycotts against the prod-ucts of employers in the Electrical Manufacturing Industry.Attached hereto and incorporated herein, labelled Exhibit I, isa statement of further facts concerning boycotts instituted by theInternational Brotherhood of Electrical Workers or its Locals.VIThe paragraph next preceding and the exhibits incorporatedtherein constitute a full and complete statement of all of thefacts on the basis of which the Board, or any court reviewingthe decision and order of the Board, is to determine whetheror not Westinghouse X-Ray has refused to bargain collectivelywith Local 1207 of the United, as alleged in paragraph 16 ofthe said complaint.VIIThe facts with respect to the alleged refusal of Westinghouseand Bryant Electric to bargain collectively, as set forth in para-graph 16 of the complaint, with the respective Locals of theUnited, as described in paragraph 5 of the complaint, are sub-stantially similar to the facts with respect to the alleged re-fusal ofWestinghouse X-Ray to bargain collectively, as setforth in paragraph 16 of the complaint, with Local 1207 of theUnited, and the issue (as to the alleged refusal to bargain col- 152DECISIONSOF NATIONALLABOR RELATIONS BOARDlectively, but not as to the conditions of employment involved)between the management of each of such plants of Westinghouseand Bryant Electric and the respective Locals of the Unitedat such plant .is identical with such issue between the manage-ment of Westinghouse X-Ray plant and Local No. 1207.If the Board or any court reviewing the decision and orderof the Board shall find that Westinghouse X-Ray has refused tobargain collectively, as set forth in paragraph 16 of the coin-plaint, with Local 1207 of the United, the Board or such courtmay enter all order applicable not only to the plant of West-inghouseX-Ray but also to the plants of Westinghouse andBryant Electric concerned in this proceeding and binding notonly upon Westinghouse X-Ray, in so far as the alleged refusalto bargain with Local 1207 of the United at the plant of West-inghouse X-Ray is concerned, but also upon Westinghouse andBryant Electric, in so far as the alleged refusal to bargain withthe respective Locals of the United at their said respective plantsis concerned.If the Board or any such reviewing court finds that West-inghouse X-Ray has not refused to bargain collectively, as setforth in paragraph 16 of the complaint, with Local 1207 of theUnited, the Board or such reviewing court may enter an orderdismissing the complaint as to all of the respondents.If the Board finds that Westinghouse, Westinghouse X-Ray andBryant Electric have refused to bargain collectively, as set forthin paragraph 16 of the complaint, with the respective Locals ofthe United at their respective plants, as described in paragraph5 of the complaint, and enters an order thereon, Westinghouse,WestinghouseX-Ray, Bryant Electric, the United and theLocals, or any of them, may apply to an appropriate CircuitCourt of Appeals to obtain a review of such order, and the Boardmay petition an appropriate Circuit, Court of Appeals for anenforcement of such order.Westinghouse, Westinghouse X-Ray,Bryant Electric, the United and the Locals, and each of them,reserves all right to contest, before any such Circuit Court ofAppeals, the propriety of the decision and the order of the Board.Any party to any such proceeding before a Circuit Court ofAppeals may apply to the Supreme Court of the United Statesfor a review of the decision of such Circuit Court of Appeals.Westinghouse,WestinghouseX-Ray, Bryant Electric, theUnited and the Locals waive all right or privilege to contest,before the Board or any reviewing court, the propriety of ex-tending any order properly entered in this case as to Westing-house X-Ray and Local 1207 of the United to the other plants WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 153concerned in this proceeding and the respective Locals of theUnited at such plants, as described in paragraph 5 of thecomplaint.VIIIThis proceeding shall be heard upon a record consisting onlyof the complaint filed in this proceeding on August 29, 1939,the respondents' answers thereto, and this stipulation.This stip-ulation has been entered into in connection with the complaintfiled in this proceeding on August 29, 1939, and this stipulationshall become null and void in the event that such complaintis amended or modified in any way or is withdrawn.IXThis stipulation shall be of no force and effect until it, or acounterpart thereof, shall have been signed by each of the partieshereto listed below and interchanged between the parties hereto,and until approved by the Board, provided that if the Boardshall not approve this stipulation, then the parties hereto willjoin in a request to the Board to continue the hearing in thiscause to a date not less than thirty (30) days after notice tothe respondents of the refusal of the Board to approve thesame.On October 18, 1939, the Board issued an order approving theabove stipulation.Thereafter, pursuant to paragraph III of thestipulation, the respondents and the United and the Locals filedbriefs which the Board has considered.InternationalBrotherhood of Electrical ,Workers, Local B-713(A. F. of L.), hereinafter referred to as the Brotherhood, filed apetition to intervene, dated December 4, 1939, and a supplementalpetition to intervene, dated December 19, 1939.For reasons here-inafter set forth,' these petitions are hereby denied.The Board issued and duly served on all parties and the Brother-hood Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order, dated February 7, 1940.The respondents andthe Brotherhood filed exceptions to the Proposed Findings, Conclu-sions of Law, and Order, and briefs in support of their exceptions.On March 14, 1940, pursuant to notice duly served on all parties andthe Brotherhood, oral argument, in which counsel for the respond-ents and the United and the Locals participated, was had beforethe, Board in Washington, D. C.'See Section V,infra 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn their exceptions the respondents included a motion to dismissthe complaint.The motion is hereby denied.The Board has considered the briefs of all the parties and ofthe Brotherhood and has reviewed all the exceptions filed and findsthe exceptions to be without merit, except as they are consistentwith the findings of fact, conclusions of law, and order set forthbelow.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSWestinghouse Electric & Manufacturing Company, herein calledWestinghouse when referred to separately, is a Pennsylvania cor-poration with its principal office and place of businessat Pittsburgh,Pennsylvania.It is engaged in the manufacture,sale, and distribu-tion of a wide variety of electrical machinery and equipment andhas numerous plants in various parts of the United States.Theplants involved in this proceeding are located at Chicago, Illinois;Emeryville,California;Philadelphia,Pennsylvania;Baltimore,Maryland; East Springfield,Massachusetts;South Philadelphia,Pennsylvania;and East Pittsburgh and Trafford,Pennsylvania.The Bryant Electric Company, herein called Bryant when re-ferred to separately,is a Connecticut corporation with its principaloffice and place of business at Bridgeport,Connecticut.It is engagedin the manufacture and sale of wiring devices for buildings,appli-ances, and industry;and plastic molded articles and novelties. Itoperates two plants located in Bridgeport,Connecticut,which areinvolved in this proceeding.Westinghouse X-Ray Company,Inc., herein called X-Ray whenreferred to separately,is a Delaware corporation,with its principaloffice and place of business at Long Island City,New York. It isengaged in the manufacture and sale of x-ray and allied apparatusfor physicians,hospitals,and industrial applications.It operates aplant at Long Island City,New York, which is involved in this pro-ceeding.Both Bryant and X-Ray are wholly owned and controlled subsid-iaries ofWestinghouse.Westinghouse, Bryant, and X-Ray each purchase and transportacross State lines from the State of purchase into the State of man-ufacture for use in each of their plants involved,in this proceedinglarge quantities of raw materials and supplies,constituting a sub-stantial percentage of the total purchases of raw materials and sup-plies for use in each of these plants.Westinghouse,Bryant, and WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 155X-Ray each sell and transport across State lines from each of theirplants involved in this proceeding and from the State of manufac-ture wherein each of these plants is located into and through otherStates than the State of manufacture and into foreign countrieslarge quantities of electrical machinery and equipment. constitutinga substantial percentage of the total quantity of such electrical ma-chinery and equipment manufactured at each of these plants.zWestinghouse, Bryant, and X-Ray admit that they are engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe United is a labor organization affiliated with the Congress ofIndustrial Organizations.The Locals are labor organizations affil-iated, through the United, with the Congress of Industrial Organi-zations.The Locals admit to membership employees of the respond-ents at each of the plants involved in this proceeding, as follows :Local No. 202 admits to membership employees at the East Spring-field,Massachusetts, plant; Local No. 209 admits to membershipemployees at the two Bridgeport, Connecticut, plants; Local No. 1207admits to membership employees at the Long Island City, NewYork, plant, Local No. 111 admits to membership employees at thePhiladelphia, Pennsylvania, plant, known as the Philadelphia serviceshop ; Local No. 107 admits to membership employees at the SouthPhiladelphia, Pennsylvania, plant; Local No. 601 admits to member-ship employees at the East Pittsburgh and Trafford, Pennsylvania,plants; Local No. 130 admits to membership employees at the Balti-more, Maryland, plant; Local No. 1105 admits to membership em-ployees at the Chicago, Illinois, plant, known as the Chicago serviceshop; and Local No. 1412 admits to membership employees at theEmeryville, California, plant.III.THE UNFAIR LABOR PRACTICESA.The refusals to bargain collectively1.The appropriate unitsThe answer of the respondents admits the appropriateness forthe purposes of collective bargaining of each of the nine units de-scribed in the complaint.These units are normal industrial units.2 For a detailed description of the business of Westinghouse at itsEast Pittsburgh,Pennsylvania, and Chicago,Illinois,plants,see,respectively,Matter of WestinghouseElectric&ManufacturingCoandUnitedElectrical & Radio Workersof Amer.,Local No.601,3N. L R B. 1 ;Matter ofWestinghouse Electric&ManufacturingCo. andUnitedElectrical,Radio & MachineWorkersof Amer,10 N. L. R. B. 794. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe see no reason for departing from the units agreed to by theparties.sWe find that each of the following nine groups of employees ofthe respondents constituted and constitutes a unit appropriate forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of work, andthat such units, set forth below, insure to employees of the respond-ents the full benefit of their rights to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act :(1)All hourly paid employees of X-Ray at its Long IslandCity, New York, plant;(2)All hourly paid employees, except supervisory employees,of Bryant in the production department of its two Bridgeport, Con-necticut, plants ;(3)All hourly paid employees and the shop clerk of Westing-house at its Philadelphia, Pennsylvania, plant, known as the Phil-adelphia service shop ;(4)The production and maintenance employees of Westinghouseat its East Springfield, Massachusetts, plant, including shop clericalworkers, shipping and receiving employees, tool and die makers, tooldesigners, test and inspection employees, repairmen, firemen andoperating engineers, and truck drivers, but excluding executives,general foremen, foremen, superintendents, technical engineers,police, and main-office draftsmen and clerical workers;(5)All production and maintenance employees of Westinghouseat its Baltimore, Maryland, plant, except clerical help, and foremenand other employees in a supervisory capacity;(6)All production, maintenance, and service employees of West-inghouse at its Chicago, Illinois, plant, known as the Chicago serviceshop, except foremen, clerical employees, watchmen, engineers, ware-house employees, and salaried employees;(7)All employees of Westinghouse in the Insulator Departmentof its Emeryville, California, plant, except the office force andsupervisory employees ;(8)All hourly paid employees of Westinghouse at its East Pitts-burgh, Pennsylvania, plants, including the East Pittsburgh Works,the Trafford Works, and the Homewood Service Works (includingLinhart and Copper Mill), except clerical employees and supervisoryemployees;(9)All hourly paid employees (except the police and employeeswith power to discharge) of Westinghouse in the ManufacturingDepartment of the South Philadelphia, Pennsylvania, plant, and3The Board in prior decisions has found appropriate two of these units ; the one foremployees at the East Pittsburgh, Pennsylvania, plants ; and the one for employees at theChicago, Illinois,plant.See the cases cited in footnote 2,supra. WESTINGHOUSE ELECTRIC& MANUFACTURING COMPANY ET AL. 157certain salaried employees ofWestinghouse (eligible to vote asagreed to by two labor organizations in connection with an electionheld by the Board's Fourth Regional Office on June 29, 1937) intheWorks, Metallurgical, Patent, and Accounting Departments ofthe South Philadelphia, Pennsylvania, plant.2.Representation by some one of the nine Locals of a majority ineach appropriate unitThe answer of the respondents admits the allegations of the com-plaint that each of the nine Locals here involved represents amajority of employees in one and only one of the nine units we havefound above to be appropriate for the purposes of collective bar-gaining.Under the circumstances of this case, we are satisfied thateach of the Locals represents a majority of the employees in one,and only one, of the appropriate bargaining units.,We find that each of the Locals was at all times material for thepurposes of this proceeding, and is, the duly designated representa-tive of a majority of the employees in the appropriate unit set forthbelow after its name, and, pursuant to Section 9 (a) of the Act, wasand is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment :(1)Local No. 202: The unit hereinbefore found appropriate foremployees at the East Springfield, Massachusetts, plant;(2)Local No. 209: The unit hereinbefore found appropriate foremployees at the two Bridgeport, Connecticut, plants;(3)Local No. 1207: The unit hereinbefore foundappropriate foremployees at the Long Island City, New York, plant;(4)Local No. 111: The unit hereinbefore found appropriate foremployees at the Philadelphia, Pennsylvania, plant, known as thePhiladelphia service shop;(5)Local No. 107: The unit hereinbefore found appropriate foremployees at the South Philadelphia, Pennsylvania, plant;(6)Local No. 601: The unit hereinbefore found appropriate foremployees at the East Pittsburgh, Pennsylvania, plants;(7)Local No. 130: The unit hereinbefore found appropriate foremployees at the Baltimore, Maryland, plant;(8)Local No. 1105: The unit hereinbefore found appropriate foremployees at the Chicago, Illinois, plant, known as the Chicagoservice shop ;4 On July 9,1937,the Board certified Local No.601 as the exclusive representative ofemployees in the unit liereinbefore found appropriate for the East Pittsburgh,Pennsyl-vania, plants;and on December 23, 1938,the Board certified Local No 1105 as theexclusive representative of employees in the unit hereinbefore found appropriate for theChicago,Illinois, plant.See respectively the cases cited in footnote2, supra. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARD(9)Local No. 1412: The unit hereinbefore found appropriate foremployees at the Emeryville, California, plant.3.The refusals to bargain collectivelyNegotiations with respect to conditions of employment were in-itiated inMay 1937 between Local No. 1207 and X-Ray. There-after, conferences between Local No. 1207 and X-Ray were heldfrom time to time, including February 17 and 21 and June 29, 1939.The last such conference was held on June 30, 1939.During sub-stantially the same period, conferences were held between the re-spondents and the other Locals with respect to conditions of em-ployment.The position of the respondents during these conferences in re-spect to bargaining collectively with the Locals was as follows : 5The respondents at all times, upon request, were willing to anddid confer with representatives of the Locals.During such con-ferences the respondents stated that they recognized the Locals asexclusive bargaining representatives ; discussed with them grievances,proposed contracts, labor policies, and other subjects brought up bythem; stated to them the position of the respondents on any givensubject or grievance; and prepared written statements of policy,signed by the respondents, summarizing the position of the respond-ents on the matters discussed.These statements of policy wereposted by the respondents in their plants; stated that the respondentsrecognized the Locals as exclusive bargaining representatives; andstated that the position of the respondents therein set forth had beenreached after negotiations and discussions with the Locals' repre-sentatives, and would be in effect until further notice. In fact, thesestatements of policy did reflect changes in conditions of employmentmade by the respondents as a result of their negotiations and con-ferences with the Locals.The respondents would not bind them-selves to keep the policies set forth in these statements in effect forany definite period of time ; and, although the respondents assertedthat they would always attempt to give the Locals "reasonable no-tice" before changing the policies contained in these statements, therespondents reserved to themselves the right to decide what con-stituted "reasonable notice" under the circumstances.The respond-ents would not permit the Locals, the United, or representatives ofeither the Locals or the United, to sign these statements of policy.6Our findings in regard to the respondents'position are based upon the negotiationsbetween Local No. 1207 of the United and the respondents at the Long Island City plantof X-Ray.However,in accordance with paragraph VII of the stipulation, we make ourfindings applicable to all the plants of the respondents here involved,since the facts withrespect to tha negotiations at the Long Island City plant aie substantially similar to thefacts with respect to the negotiations between the Locals and the respondents at all theother plants here involved. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 159In fact, the respondents would not enter into any sort of a bindingagreement or contract, written or oral, with the Locals or the United,althought the respondents and the Locals reached an accord on theterms to be embodied in such an agreement or contract. °The re-spondents, however, were willing to negotiate with the Locals con-cerning the desirability of, and necessity for, a written or oral agree-ment and asserted that subsequently, because of such negotiations,they might alter their policy of -refusing to enter into any bindingagreement with the Locals. '6Subsequent to these negotiations and conferences,the respondents for the first time,in briefs filed with the Board,asserted that their statements of policy are binding writtenagreements with the LocalsWhether such statements of policy constitute contracts withthe Locals,and, if not,whether they are enforceable against the respondents by theindividual employees and satisfy the requirements of Section 8 (5) of the Act,are herein-after discussed.The statement of policy for the Long Island City plant of X-ray read as followsWESTINGHOUSE X-RAY COMPANY, INCNOTICEJUNE 30, 1939.After negotiations and discussions with the Negotiating Committee of Local #1207of the United Electrical Radio and Machine Workers of America,consisting of Messrs.Matthews,Abbondi, Kaiser,and Subach, representing the employees,the Management oftheWestinghouse X-Ray Company,Inc., states that until further notice its position isas follows on the following points1.That in accordance with notification received from the National Labor RelationsBoard of May 11, 1937, the United Electrical Radio & Machine Workers ofAmeiica includes in its membership more than a majority of our employeesand in compliance with the National Labor Relations Act, the WestinghouseX-Ray Company recognizes Local No. 1207, United Electrical Radio & MachineWorkers of America as the sole agency for the purpose of collective bargainingand establishment of the standards and hours of labor, rates of pay, and otherconditions under which the check employees shall work for the employer.In order to amplify this,we quote Section 9, Paragraph(a) of the NationalLabor Relations Act :"Representatives designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropriate for such pur-poses, shall be the exclusive representative of all the employees in such unitfor the purposes of collective bargaining in respect to rates of pay, wages, hoursof employment,or other conditions of employment:PROVIDED, that anyIndividual employee or a group of employees shall have the right at any timeto present grievances to their employer."2.Effective November 1, 1937, a bonus of 10%above the regular day rate will bepaid to all regular nighttime employees3.Employees who are requested to report for work shall be guaranteed at least fourhours pay4.That, in general,wage rates[sic] be paid equal to or higher than wages ratespaid in the industry for comparable work requiring the same skill and efficiency.That rates in the Industry shall govern where community rates are lower andcommunity rates shall govern where industry rates are lower.5.The Committee advises that the Shop Stewards are elected by the members ofLocal No. 1207, United Electrical Radio & Machine Workers of America, torepresent the first and second floors,respectively6 (a) That an employee who Is to be dismissed or laid off for lack of work orinefficiency would be given twenty-four hours' notice(b)That the Union shall reserve the right to question and investigate anydismissal or layoff.7.That when check employees are requested to work overtime,at least two hours'advance notice will be given and the employees will be allowed the use of thetelephone to notify their homes.This does not,however,bar shorter notice ifthe employee is willing to work. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondents argue that on the basis of the facts summarizedin the paragraph above they have bargained collectively with theLocals, within the meaning of Section 8 (5) of the Act. In supportof this position, the respondents advance several contentions whichwe now consider.The respondents assert in their briefs that, assuming that theAct requires that the terms and conditions of employment upon whichan employer and the exclusive representative of his employees havereached an accord or understanding be embodied in binding writtencontracts, their statements of policy, signed only by the respondents,are binding written contracts between the respondents and the Locals,enforceable against the respondents.It is plain from the statementsof policy themselves and from the negotiations that neither therespondents nor the Locals regarded themselves as in contractualrelationswith the other. In form these statements of policy aremerely announcements to the employees of the respondents' positionand do not purport to be contracts.Moreover, in delivering thestatements to the Locals, the respondents stated : "This [the state-ment] we consider a statement of the Company's position andit isnot an agreement." 8And in discussing previous oral and writtenstatements of policy, some of which were posted by the respondentsand signed by them, the respondents denied that these were agree-ments with either the Locals or the employees, stating : "That [thenotice]is not an agreement I . ..this notice gave the position of the8.All work performed on Saturday and holidays,orwork done in excess of ourstandard week, which is eight hours a day and five days a week,shall betime and one-half, and the work performed on Sundays,double time will bepaid.9.That semi-annual reviews of rates and occupations be conducted by a joint com-mittee of the U. F R. & M.W A. and the Company, on March 1 and Septem-ber 1.A progressive scheme of development to be observed.All check employees10to come under the review.Seniority-In all cases of increase or decrease of forces,the following factors shallbe considered,and where factors A.,B, and C. are relatively equal, length oftime and service shall govern :AB.C.Length of time.Knowledge,training,ability, skill,and efficiency.Family status, number of dependents, etc.11.A 63¢ minimum hourly rate shall be paid for mechanics-helpers, learners,appren-12.tices, store-room attendants,and potters to be paid according to classification.Holidays and Vacations-(a)Holidays will be New Year'sDay,Washington'sBirthday, DecorationDay, Independence Day, Labor Day, Armistice Day, ThanksgivingDay, and Christmas(b)The Company will grant one week's vacation with pay to employeeswith five years'service and two weeks'vacationwith pay toemployees with ten years'service.(c)Vacations will be paid on the average hourly earnings of the employeeduring the preceding three(3)months, and will be based upon thenumber of hours in the standard work week.(Signed)L. D. CANFIaLD,Vice President and General Manager.B Italics suppliedItalics supplied. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL.161Management in connection with certain terms and conditions of em-ployment . . . we . . . never regarded it as reaching an agreementverbal or otherwise.It was a statement of our position." In fact,when asked if they regarded a former notice as an agreement withthe employees, the respondents answered : "No we do not, but weregard it as a notice stating our position on certain subjects."Therespondents also stated : "We never considered this as reaching anagreement, verbal or otherwise . . .The Management does not re-gard this notice as the equivalent of a formal written contract .. .I do not consider it as an agreement . . . I have never consideredthat we had an agreement. I have always considered that it was a,statement of the position of the Management of the Company."When the Locals' representatives pointed out that the points beingdiscussed had been "agreed upon" by inclusion in a statement ofpolicy, the respondents answered : "We had made no agreement,but have endeavored at all times to state the Company's positionin connection with various subjects."That the respondents did notconsider their statements of policy as binding agreements is alsoshown by the fact that the respondents included in these statementsseveralmatters which the respondents during the conferences in-sistedwere not proper subjects for inclusion in any agreement,although expressing a willingness at all times to include them in astatement of policy. Indeed, the respondents' refusal to permit theLocals to sign the statements of policy and the respondents' in-sistence during the negotiations upon the statements of policy ratherthan agreements with the Locals are proof that the respondentsrecognized an important difference in the legal effect of the twotypes of documents.Finally, during the negotiations, the respondents summarized theirattitude as follows: "The policy of the Companyisnot to make orsign an agreement l°but bargain. collectively and if, after such bar-gaining, it is found within the Company's policy or within thethought of the Company to change the policy, they will do so."The respondents further stated : "We will not enter intoany agree-ment."11When asked if this prohibition applied to both oral andwritten agreements, the respondents answered : "It specifies anyagreement with any organization."And when a United representa-tive inquired, "Is it the Company's policy not to reach an agreementon any subject which the Negotiating Committee [of the Local]brings in for discussion?," the respondents replied : "Yes.But theCompany is always willing to state its position in writing withreference to such subjects."10 Italics supplied11 Italics supplied. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the above facts we find that: (1) the respondents' state-ments of policy are not binding contracts between the respondentsand the Locals; (2) the respondents, as they repeatedly and unqual-ifiedly told the Locals, during the negotiations and at the time ofsigning and delivering the statements of policy, did not consider thestatements of policy contracts of any kind or binding upon the re-spondents; (3) as shown by the identity of many of the terms inthe statements of policy,'which were acceptable to the respondents,with those in the contracts proposed by the Locals, the respondentsand the Locals reached an accord on many subjects of collective bar-gaining; and (4) the respondents, professing a willingness possi-bly to modify their attitude at some future date, have adopted apolicy of refusing to enter into binding agreements with the Locals,and have at all times, in accordance with this fixed resolve, refusedto enter into such agreements.The respondents further contend that by refusing to enter intobinding agreements with the Locals, as we have hereinbefore found,they have not refused to bargain collectively, for the reason that theAct does not compel an employer to enter into any binding" agree-ment, written or oral, with the exclusive representatives of his em-ployees, even though the employer has reached an accord or under-standing with such representatives concerning terms and conditionsof employment and the representatives have requested him to em-body the understanding in a mutually binding agreement of somesort.This contention was raised inMatter of St. Joseph' StockyardsCompany12and we rejected it, finding that the employer in thatcase had engaged in unfair labor practices within the meaning ofSection 8 (5) of the Act by refusing to embody understandings inany kind of a binding agreement with the union.In our decision in that case we said :An assertion that collective bargaining connotes no more thandiscussions designed to clarify employer policy and does not in-clude negotiation looking toward the adoption of a bindingagreement between employer and employees is contrary to anyrealistic view of labor relations.The development of those re-lations had progressed too far when the Act was adopted topermit the conclusion that the Congress intended to safeguardonly the barren right of discussion.13The protection to organi-u Matter ofSt JosephStockyards CoandAmat Meat Cutters and Butcher Workmenof N Amer,Local UnionNo 159, 2 N L R B 39.]JElsewhere in our decisionin the StJosephcase,we reviewed the relevant precedentsin thedecisionsof theold NationalLabor RelationsBoard,whichadministered Section7 (a) ofthe National IndustrialRecovery ActWe citedthe decisions of the old Boardin theI7oude Enptineerinq Corporation(1N. L R B [old]35) andNational Aniline<fChemical Company(1 N L R B [old]114) cases,as well as in other cases, determiningthat "collectivebargaining" as used in Section 7(a),which guaranteed to employees "the WESTINGHOUSE ELECTRIC& MANUFACTURINGCOMPANY ET AL. 163zation of employees afforded by the first four subdivisions ofSection 8 can have meaning only when the ultimate goal isviewed as the stabilization of working conditions through gen-uine bargaining and agrements between equals. That such is thegoal is made clear by Section 1 of the Act, wherein the policy ofthe United States is stated to be the protection of self-organi-zation of workers and the designation of their representativesfor the purpose of negotiating the terms and conditions of theiremployment.With respect to the attitude of employers who refuse to enter intobinding agreements with unions, we said :The solution of the problem lies in the recognition of thatattitude.Such an attitude grows out of an antipathy towardorganization of workers and a refusal to concede that the policyof the United States shall be the policy of the respondent. Itis designed to thwart,and slowly stifle the Union by denying toit the fruits of achievement. It is based upon the knowledgethat in time employees will grow weary of an organization whichcannot point to benefits that are openly credited to its aggressive-ness and vigilance and not to an employer's benevolence whichon the surface may appear genuine but in truth is forced uponthe employer by the organization.To many hisunwillingnessto enter into an agreement with a labor organizationmay seemno more than a harmless palliative for the employer's pride andto amount only to a petty refusal to concede an unimportantpoint purely as a face-saving device.But the frequency withwhich the old Board was compelled to denounce such a policyon the part of employers indicates its potency as a device subtlycalculated to lead to disintegration of an employee organization.Viewed from the other side, the main objective of organizedlabor for long has been the collective agreement and the historyof organization and collective bargaining may be written interms of the constant striving for union recognition throughright to organise and bargain collectively through representatives of their own choosing,'meant a process of negotiations looking toward the making of agreements and requiredthe employer,upon request. to embody any understandings in a binding agreement withthe unionWe fuithei pointed out that the similarity in wording of the present Act andSection 7 (a) indicated clearly that the Congress in Sections 7 and 8(5) of the Actintended the language there used to carry the same obligation as Section 7 (a).Wefound that the Reports of the Congressional Committees on the Act supported this inter-pretationThe House Report (House Report of Committee on Labor, 74th Cong, 1st Sess,Rep No 1147,at p 20)we pointed out, speaks of Section 8 (5) as designed to "encouragecollective bargaining and the making of agreements," and states that collective bargainingis but a means to an end,the end being "the making of collective agreements stabilizingemployment relations"The Senate Report(Senate Repoit of Comnattee on Education andcollective baigainng is the making of agreements that will stabilize business conditionsand fix fair standards of working conditions " 164DECISIONSOF NATIONAL LABORRELATIONS BOARDagreement.In many cases employees have left their employ-ment and struck solely because of the employer's refusal to enterinto a collective agreement.An objective which has been sobitterly contested by employer and employee, that has been thecause of many long and costly strikes, must be evaluated in thelight of the conflict it has produced . . . In our view ofthe Act, the minds of the parties having met, it imposed uponthe respondent a definite obligation to embody the understand-ing in an agreement.We have reaffirmed this interpretation of the Act in all subsequentcases involving this question, 14 and reviewing courts have indicatedtheir accord. 1514Matter of The Louisville RefiningCo.andInt Ass'n, Oil Field,Gas Well and Refinery11"orleis of Amer,4 N. L R.B 844, enf'd,as modified as to other issues, N. LR. B vThe Louisville RefineryCo, 102 F.(2d) 678(C C. A. 6,1939),cert. den 308 U S 568;Matter of Federal Carton CorpandNew York Printing Pressmen'sUnion No. 51, 5N. L R. B. 879;Matter of Globe Cotton MillsandTextileWorkers Organ.Comm, 6N. L. R. B 461, enf'd,as modified as to other issues,Globe Cotton Mills v N. L. R. B,103 F(2d) 91(CC.A 5,1939) ;Matter of Sunshine Mining CoandIntUnion ofMine,Mill, and Smelter Workers,7NL.R B. 1252;Matter of Harnischfeger Corp.andAmal.Ass'n of Iron,Steel&Tin Workers of N. Amer, 9 NL.R B 676;Matter ofInland Steel CoandSteelWorkersOrgan Comm,9 NL R B 783;Matter of WesternFeltWorks andTextileWorkers Organ.Comm.,10 N. L It.B. 407,Matter of AmericanNumbering Machine Co.andInt Ass'n of Machinists,District#15,10 N L R B 536;Matter of H. J. HeinzCo.andCannery and Pickle Workers,Local Union No. 825,10 N. L.It. B. 963;Matter of Sigmund Freisinger and Textile Workers Organ Comm ,10 N L.It. B 1013;Matter of Bethlehem Shipbuilding Corp.andIndustrial Union of Marine andShipbuilding Workers of Amer, Local No5, 11 N L It. B 105;Matter of Chesapeake ShoeManufacturingCo. andUnited Shoe Workers of Amer.,12 N. L. R B 832;Matter of HarrySchwartz Yarn Co,Inc.andTextileWorkers Organ Comm,12 N L.R B 1139 ;MatterofHighland Park Manufacturing Co.andTextileWorkers Organ Comm,12 N L. R B1238, enf'd,N L. R. B. v Highland Park ManufacturingCo, CC A. 4,March 11, 1940;Matter of Art Metal Construction CoandInt Assn of Machinists,Local 1559,12 N. L.R B 1307, enf'd as modified as to other issues,Art Metals Construction Co v. N L R. B.,110 F.(2d) 148(C. C A 2);Matter of Nathan ChesterandNovelty Mirror Workers'Union,Local No.7,13N L.It.B1;Mutter of HolstonManu facturing CoandAmericanFederation of Hosiery Workers,13 N L R B 783;Matter ofAronssonPrinting CoandDetroit Printing Pressmen'sand Assistants'Union,No2,13N L R B 799;Matter of Fort Wayne Corrugated Paper CoandLocalNo. 182,Int Brotherhood of Pulp,Sulphite,and Paper Mill Workcrs,14N L R B1;Matter of Dallas Cartage Co.andInt'lBrotherhood of Teamsters, Chauffeurs,Stablemen, & Helpers of Amer,Local 745,14N L R B.411;Matter of Stewart Die Casting CorpandUnited AutomobileWoikers of Amer,Local 298,14 N.L R B 872;Matter of Independent PneumaticToolCo.andSteelWorkeis Organ Comm,15 N. L R B 106,Matter of Blanton CoandUnited Oleomargarine Workers Local Industrial Union No1,89,16 N L R B 951;Matter of Gulf Public Service CoandInter Brotherhood of Electrical Workers,Local 790,18 N. L R B 562;Matter of Theurer WagonWoiks,Inc.andInterUnion UnitedAutomobileWorkers of Amer.,18 N L R.B 837;Matter of Amer. Hair and Felt Co.andTextileWorkers Union of Amer,Local No9,19N L R B 202,Matter ofNationalMotor Rebuilding CorpandInterAssn of Machinists,DistrictNo 15,19N L. R B.503;Matter of Wilson and CoandUnited PackinghouseWorkers,19N. L R B 990;Matter of Pittsburgh Metallurgical Co, IiicandLocal 12077 Gas andBy-Products Coke and Chemical Workers Union,20 N L.,R B. 107716 InN. L. R. B v. Highland Park Manufacturing Co., C. C. A4,March 11, 1940,footnote 14,supra,the Court said :The requirement to bargain collectively is not satisfied by mere discussionof grievances with employees'representativesIt contemplates the making of agree-ments between employer and employee which will serve as a working basis for thecarrying on of the relationship.The act, it is true,does not require that the parties WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 165We conclude that the Act requires that the respondents, uponrequest, embody in binding agreements with the Locals as the ex-clusive representatives of the employees, any understandings reachedduring the negotiations between the respondents and the Local.Our conclusion above also disposes of two other contentions of therespondents which are in effect corollaries of its primary contentiondiscussed above.The first of these corollary contentions is that therespondents have been and are willing to bargain with the Localsconcerning whether or not the understandings reached shall beembodied in a binding agreement and that the Act requires no morethan this of the respondents.This contention has validity onlyif the embodiment in a binding agreement of understandings reachedis a subject matter for negotiations, in other words, a matter whichthe respondents could refuse to grant in consonance with their obli-gation under the Act to bargain collectively.As pointed out above,the embodiment in a binding agreement of understandings reachedis an essential element of the statutory duty, does not in any waydepend on the respondents' views or good faith, and is, therefore,not a subject matter for negotiation. In theSt. Joseph,case 16 wedefinitively set forth the distinction between this element of the statu-tory obligation and those aspects of the obligation which relate tothe negotiations of the terms and conditions of employment con-cerning which the employer must negotiate in good faith in an en-agree; but it does require that they negotiate in good faith with the view of reachingan agreement if possible;and mere discussion with the representatives of employees,with a fixed resolve on the part of the employer not to enter into any agreementwith them,even as to matters as to which there is no disagreement,does not satisfyits provisions . .'.And that Congress contemplated that collective bargaining should be pursued withthe end and aim of arriving at trade agreements,so important to giving labor aproper voice in industry,does not admit of doubt..InGlobe Cotton Mills v. N. L R B,103 F, (2nd)91 (C C. A 5,1939),footnote 14,supra,the court stated:". . .there is a duty on both sides ... to enter into discussionwith an open and fair mind,and a sincere purpose to find a basis of agreement touchingwages and horns and conditions of labor, and if found to embody it in a contract asspecific as possible,which shall stand out as a mutual guarantee of conduct,and as aguide for the adjustment of grievances " InConsolidated Edison Co.v.N. L R. B.,305U. S. 197 (1938),the United States SupremeCourtsaid: "The Act contemplates themaking of contracts with labor organizations.That is the manifest objective in providingfor collective bargaining"And, in the same case,Mr Justice Reed, concurring in partand dissenting in part,said : "It is agreed that the 'fundamental purpose of the Act is toprotect interstate and foreign commerce from interruptions and obstructions caused byindustrial strife.'This is to be accomplished by contracts with labor organizations,reachedthrough collective bargaining"Similarly,in NL R B. v The Sands Manufacturing Co ,306 U S.332 (1939),history of the Act goes far to indicate that the purpose of the statute was to compelemployers to bargain collectively with their employees to the end that employment con-tracts binding on both parties should be made."Cf.N LR B. v.Griswold Mfg Co,106 F (2d) 713,723(CC A 3,1939) ;Ai t Metals Construction Co v. N L, R B.,110 F(2d) 148,C C A. 2. The United States Circuit Court of Appeals for the SeventhCircuit has reached a contrary conclusionInlandSteel CovN L R B109 F (2d) A(C.C.A. 7).16 Footnote 12,supra283033-41-vol 22--12 166DECISIONSOF NATIONALLABOR RELATIONS BOARDdeavor to reach an understanding. In our decision in that case, wesaid :...an employer is not required to sign the specific agree-ment presented to him by representives of his employees.Noris he obligated to agree to any of their demands solely for thesake of reaching some agreement when genuine accord is im-possible although both sides are acting in good faith.But theline between these privileged areas and the duties imposed bythe Act is distinct; the employer must negotiate in good faithin an endeavor to reach an understanding, and that understand-ing if eventually achieved must be incorporated into an agree-ment if the representatives of the employees so request.'7The second corollary contention of the respondents is that theyare not required under the Act to enter into binding agreements withthe Locals, if such agreements in the opinion of the respondents, orfor various reasons, would be detrimental to the interests of therespondents and of their employees.The respondents assert that themaking of binding agreements with the Locals would intensifya boycott, already in effect; instigated by anotherlabor organiza-tion against the respondents' products, and would thus decreasethe respondents'businessand the work available for employees.The respondents further assert that such agreements would deprivethe respondents of the flexibility they deem necessary for the properoperation of their business; would not be able to cover all the prob-lems arisingout of the employment relationship, and would causedisputes concerning interpretation.This contention and supportingassertions are irrelevant, since the respondents cannot avoid the man-date of the statute by asserting their belief, or introducing support-ing evidence, that compliance with Section 8 (5) of the Act wouldresult in economic loss or other detriment, of the kind here asserted,to the respondents or their employees-'sBusinessexigenciesmayrender difficult the process of arriving at an understanding satis-factory to both parties, and may account for their inability, thoughacting in entire good faith, to reach any agreement either as to17For a similar holding,see Matter of Inland Steel CoandSteelWorkers Oi gait. Comm.,9 N L R B 783.'AN.L.R B. V Star PublishingCo, 97 F (2c1) 465 (C C. A 9, 1938) ;Matter o/SimmonsCo. andSteelWorkers Organ Conan,6 N L R B 208;Matter of Jacob AHunkeleandLocal No 1,0, United LaundryWorkersUnion, 7 NL. R B 1276,Matter ofArcade-Sunshine Co, IncandLaundryIVoike,sCleaners & Dyors Union,12 N L R. B.259,Matter of Trawler Marts Stella, IncandAmerican CommunicationsAssn,12 N. LR B 415;Matter of Phelps Dodge CorpandAme)tcan Federation of Labor,15 N. LR.B 732,Matter of Electric Vacuum Cleaner Co,Inc.andUnitedElect, tealCRadioWorkers of America.Local720,18 N L R B 591,Matter of West OiegonLumber CoandLumber and SawmillWoikcisLocal UnionNo 1, 20 N L R B 1,Matter of Pittsburgh Metallurgical Co, IncandLocal 1207"7, Gasand By-Products Coleand Chemical Workers Union,20 N L R B 1077 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 167terms and conditions of employment or as to the duration of termsand conditions agreed upon.On the other hand, as we have held,such factors as changing and uncertain business conditions,19 or thecompetitive nature of an employer's business'20 do not afford anyjustification for failure to seek to arrive at an understanding, or toembody such an understanding, if reached, in a contract bindingupon both parties.The requirements and policies of the Act areparamount and the judgment of the parties must yield to that ofthe Congress.The next contention of the respondents is that under the circum-stances of this case they could, in consonance with their duty underthe Act, decline to embody understandings inwrittenagreements.The statements of the respondents' agents during their negotiationswith the Locals indicate that the respondents objected primarily toentering into binding agreements with the Locals, rather than tothe reduction to writing of any contracts, as is shown by the factthat the respondents were willing to and did present their statementsof policy in writing.We shall, however, consider this contention ofthe respondents which is predicated upon certain language in our de-cision inMatter of Inland Steel Company.21In that case we heldthat the Act required an employer normally, upon request, to embodyunderstandings in,a written agreement signed by him and the em-ployees' representatives, but we left open the question whether un-der certain. circumstances an employer, under the Act, might re-fuse to`embody understandings in such a written contract 22 In allsubsequent cases, we have reaffirmed this interpretation of the Act.2319Matter of Holston Manufacturing CoandAmerican Federation of Hosiery Workers,13 N L R B 78320Matter of Harbor Boat Building CoandShip Carpenters Local Union No. 1335, 1N. L. R. B 349;Matter of Harry Schwartz Yarn Co.,IncandTextileWorkers.Organ,Comm,12 N L R B 1139;Matter of Amei loan Range Lines,IncandMarine Engineers'Beneficial Ass'n,13 N L R B 139;Matter of George P Pilling d Son Co and Dental.Surgical.CAlliedWorkersLocal Industrial Union No.119,16 N L R B 65021Matfer of'Inland Steel Co and'SteelWorkers Organ Comm,9 N.L. R. B. 78322 In theInlandcase we said : ". . . we hold that under the circumstances such as arepi esented here, it is the employer's obligation to accede to a request that understandingsreached be embodied in a signed agreementThe present controversy is projected on thebackground of a long struggle of labor organizations to attain full recognition of theirright to recognition as collective bargaining agencies with a dignity equal to that of theemployers with whom they dealWe take judicial notice of the fact that today thousandsof employers have accorded unions their right to normal contractual relationships, andthat,as shown by the record,the signed collective bargaining agreement is the prevailingpracticeFrom the viewpoint of harmonious and coopeiative labor relations,as well asof sensible business practice,the importance of embodying understandings in signed agiee-ments is obvious.Whether there may be. in some future case,circumstances indicatingthat the employer there involved may under the Act decline to embody understandings ina signed agreement,we need not here decide "23Matter of Western Felt WorksandTextileWorkers Organ Comm ,10 N L R B 407;Matter of H J Heinz CoandCannery and Pickle Workeis, Local Union No325, 10N_ L. R B 963:Matter of Sigmund Fveisi-ngerandTextileWorkers Organ.Conim,10N L R B 1042:Matter of Bethlehem Shipbuilding CorpandIndustrial Union of Marineand Shipbuilding Workers of Amer, Local No, 5,11 N L R.B 105,Matter of ChesapeakeShoeManufacturingCo. andUnited Shoe Workers of Amer,12 N L R B 832.Matter 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe now consider the circumstances in this case which, the respon-dentsmaintain, keep their refusals to embody understandings inwritten agreements with the Locals from being an unfair labor prac-tice within the meaning of the Act.The respondents state that they believe that the making of writtenagreements with the Locals would intensify a boycott against therespondents' products, instigated by another labor organization, theInternational Brotherhood of Electrical Workers, hereinafter calledthe Brotherhood.The respondents also urge that written agree-ments would deprive the respondents of the flexibility required forthe proper management of their business, would be inadequate toof Hairy Schwartz Yarn Co., IncandTextile Workers Organ.Comm,12 N. L. R B 1139;Matter ofHighlandParkManufacturing CoandTextileWorkers Organ. Comm.,12N L R B 1238, enf'd,N. L. R. B. v. Highland Park ManufacturingCo, C.C.A. 4,March 11, 1940;Matter of Art Metal ConstructionCo. andInt Assn of Machinists,Local1559,12 N L R. B. 1307, enf'd as modified as to other issues,Art Metals Construction Co.v.N. L. R. B., C.C. A. 2, Feb.26, 1940;Matter of Holston ManufacturingCo. andAmeri-can Federation of Hosiery Workers,13 N L. R. B. 783;Mattel of Aronsson PrintingCo andDetroit Printing Pressmen's and Assistants'Union No2,13 N. L R B 799;Matter of Fort Wayne Corrugated Paper Co.andLocal No 182, Int.Brotherhood of Pulp,Sulphite, and PaperMillWon kers,14N L R B1;Matter of Stewart Die CastingCorp.andUnited Automobile Workers of Amer., Local298, 14 N.L.R.B 872;Matterof Independent Pneumatic Tool CoandSteelWorkers Organ. Comm,15 N. L R B 106;Matter of Blanton CoandOleomargarineWorkers Local Industiial Union No489, 16N. L R. B. 951;Matter of Hartsell Mills CoandTextileWorkers Organ. Comm,14N L R B. 268;Matter of Gulf Public Service CoandInterBrotherhood of ElectricalWorkers, Local 750,18 N L R.B 562;Matter of Theurer Wagon Works, IncandInterUnion,United AutomobileWorkers of Amer,18N.L.R B. 837;Matter ofWilson and CoandUnited PackinghouseWorkers,19N L.R. 13. 990.In theArtMetals Construction Co.case,supra,the court,finding that a refusal to embody an oralagreement in a written contract was a refusal to bargain collectively said : "It isindeed true,and for that matter a truism,that a stipulation in an oral contractthat it shall be put into writing is one of its terms,and that if an employer must putit in, he is not freepro tantoBut he is no longer wholly free anyway; before the acthe was not obliged to bargain with his employees collectively;he was at liberty to refuseto negotiate with them at all,or otherwise than severallyThe act Impaired that freedom;itmeant to give to the employees whatever advantage they would get from collectivepressure'upon their employer;and the question here is what are the fair implications ofthat grantThey should include whatever is reasonably appropriate to protect it, andno one can dispute that a permanent memorial of any negotiation which results in abargain,is not only appropriate,but practically necessary,to its preservation;it is hardlynecessary to observe that without It the fruits of the privilege are exposed to the sport offugitive and biased recollection.The purpose of a contract is to define the promisedperformance,so that when it becomes due, the parties may know the extent to which thepromisor is bound ; and It is the merest casuistry to argue that the promisor's freedom tocontract includes the opportunity to put in jeopardy the ascertainment of what he hasagreed to do, or indeed whether he has agreed to anything at all.The freedom reservedto the employer is freedom to iefuse concessions in working conditions to his employees,and to exact concessions from them ; it is not the freedom,once they have in fact agreedupon these conditions,to compromise the value of the whole proceeding,and probably makeit nugatory"In theHighland Park Mfg Cocase,supra,the court said:"Respondent'srepeated declaration that it would sign no written agreementwiththe union is a pertinentcircumstance for consideration on the issue of refusal to bargain.It is argued that sinceno agreement was reached between respondent and the union there was nothing to put inwriting;but the attitude of respondent towards signing a written contract was of a piecewith its refusal,as found,to make even an oral agreement regarding matters as to whichthere was no real disagreementBoth arose out of a determination not to enter into realcollective bargaining with the union. If some valid reason had been advanced for unwilling-ness to reduce agreementsto writing,this conclusion would not necessarily follow ; but inthe absence of explanation,it clearly indicates respondent's hostility to the whole processof collective bargaining " WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 169cover all questions which arise out of the relations between the re-spondents and their employees, and would cause disputes betweenthe respondents and their employees.The objections of the respondents to written agreements with theLocals appear to be equally applicable, in large part, to their signedstatements of policy.Moreover, 50 per cent of the respondents' com-petitors, including their largest competitor, General Electric Com-pany, have entered into written agreements with the United.Thecircumstances advanced by the respondents as reasons for not mak-ing written agreements with the Locals appear to be present in thecase of these competitors.The fact that these competitors haveentered into written agreements with the United despite these cir-cumstances and the fact that the respondents have issued the state-ments of policy are strong indications that such circumstances do notjustify the respondents' refusal to embody understandings reachedin written agreements signed by the respondents and the Locals.The Brotherhood's boycott has been in effect against the respond-ents' products since 1935, despite the fact that the respondents havenot entered into binding agreements, oral or written, with any of theLocals.The boycott is also in effect against other employers, whohave not entered into agreements with the Brotherhood, irrespectiveof whether or not their employees are organized by, or covered by aa contract with, it labor organization other than the Brotherhood.The bill of complaint in a suit instituted in 1939 by the United againstthe Brotherhood indicates that the boycott is designed to prevent anycollective bargaining whatsoever between employers and the United,and is not aimed primarily or solely at the entering into of bindingagreements or written agreements between! employers' and the United.We find that the boycott thus far has had no relation either to themaking of any binding agreements or to the making of writtenagreements between employers and labor organizations other than theBrotherhood.We also find that the evidence fails to establish thatthe boycott will be materially affected by the making of writtenrather than oral agreements with the Locals. 24The other circumstances referred to by the respondents are notsuch as to justify their refusals to enter into written agreements withthe Locals.The statements of policy which the respondents haveissued cover no more subjects than written contracts, and are aslikely to cause disputes between the respondents and their employees.Moreover, as we have pointed out elsewhere, 25 a written agreement24 See footnote 26,infra2e In theInland Steelcase, footnote 21,supra,we said : "We take judicial notice of thefact,which is also shown by the record,that in circumstances like those here Involved-when the bargaining is directed toward a comprehensive set of terms covering labor rela-tions in a large industrial plant-the prevailing practice is reduction of such terms to asigned collective agreement...the difficulties inherent in an oral agreement In a situa- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDis capable of covering more questions than an oral one, is less likelyto cause disputes between employers and employees, and may be asflexible as an oral one.We find that under the circumstances of the present case, Section8 (5) of the Act requires the respondents, upon request, to enterinto, written agreements, signed by the respondents and the Locals,embodying any understandings reached .211As hereinbefore pointed out, the respondents' contention that theirstatements of policy are binding agreements with the Locals cannotbe upheld.The question remains whether such statements of policy,signed only by respondents, may not be binding written contractswith the individual employees, enforceable by them against therespondents, and if so, whether such contracts satisfy the require-ments of the Act in regard to embodying understandings reachedin binding written agreements.Assuming,arguendo,that, as asserted in the respondents' briefs,the statements of policy in some sense constitute agreements or createlegally enforceable rights in the employees against the respondents,we are of the opinion that these statements of policy are not thekind of agreements required by the Act to achieve its purposes andpolicies.The fundamental aim of the Act is the elimination of cer-tain substantial obstructions to the free flow of commerce by remov-ing what the Congress deemed to be two of the primary causes ofindustrial unrest, strife, and instability-namely, the refusal of em-ployers to accept the procedure of collective bargaining and theinequality of bargaining power between employers and employees.To achieve this end, the Act is designed both to encourage "thepractice and procedure of collective bargaining" and to protect "theexercise by workers of full freedom of association, self-organization,and designation of representatives of their own choosing, for thepurpose of negotiating the terms and conditions of their employmentor other mutual aid or protection." 27tion of this sort are manifestAn attempt to rely on memory alone would undoubtedly pavethe way for prolonged haggling over what actually was agreed to..In insisting on asigned agreement,the S. W. O. C. was merely asking what any prudent businessman wouldexpect as a matter of course from those with whom he deals...From the standpoint ofharmonious and cooperative labor relations,as well as of sensible business practice, theimportance of embodying understandings in signed agreements is obvious...To saythat there is something impracticable about a signed collective bargaining agreement witha large steel manufacturing concern, justifying an exception from the general practice,would be to shut our eyes to facts of common knowledge concerning recent labor history."See also the remarks of the Court in theArt Metals Construction Cocase, quoted infootnote 23,supra.21 It should be noted that, since the respondents contend in their briefs that their signedstatements of policy are binding written agreement with the Locals,the respondents them-selves cannot believe that the circumstances are such that all agreements,or all writtenagreements,between the respondents and the Locals are detrimental to the respondentsand their employees.rr "... the refusal by employers to accept the procedure of collective bargaining leadsto strikes and other forms of industrial strife or unrest ...The inequality of bargaining WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 171A statement of policy of the type involved in this case is not acollective agreement, but at most is a unilateral, individual agree-ment.At best, it runs between the employer and the individualemployees, and not between the employer and the representativeschosen by the employees collectively. It therefore denies to thelabor organization designated by the employees status, dignity, andresponsibility equal to that of the employer as a contracting andcontractually bound party-an equality expressly set forth as oneof the Act's objectives.It precludes the tulion, as aquid pro quoforthe obligation assumed by the employer, from binding itself to aset procedure for the peaceful determination Of grievances and otherdisputes.Such commitments by unions are frequent in the normaltrade agreement, that is, the bilateral, mutually binding agreementbetween the employer and the union, and obviously fulfill thepurposes of the Act by insuring industrial peace and stability. 28The employees naturally resent the denial to their chosen rep-resentatives of a position of equality in bargaining with the em-power between employees . . and employers .tends to aggravate recurrent businessdepressions, by depressing wage rates and the purchasing power of wage earners in industryand by preventing the stabilization of competitive wage rates and working conditionswithin and between industries . . . protection by law of the right of employees to . . .bargain collectively safeguards commerce . . . by removing certain recognized sources ofindustrial strife and unrest, by encouraging practices fundamental to the friendly adjust-ment of labor disputes . . . and by restoring equality of bargaining power between em-ployers and employees . . . It is hereby declared to be the policy of the United States toeliminate the causes of certain substantial obstructions to the free flow of commerce.by encouraging the practice and procedure of collective bargaining and by protecting theexercise by workers of full freedom of association, self-organization, and designation ofrepresentatives of their own choosing, for the purpose of negotiating the terms and condi-tions of their employment or other mutual aid and protection " Section 1 of the Act28 In NL. R B v. Highland Park Mfg. Co, CC A 4, March 11, 1940, the Court sum-marized the function of the normal trade agreement, that is, a bilateral collective one, astollows : "The purpose of the written trade agreement is, not primarily to reduce to writingsettlements of past differences, but to provide a statement of principles and rules for theorderly government of the employer-employee relationship in the futureThe trade agree-ment thus becomes, as it were, the industual constitution of the enterprise, setting forththe broad general principles upon which the relationship of employer and employee is to beconducted.Wages may be fixed by such agreements and specific matters may be providedfor, but the thing of importance is that the agreement sets up a modus vivendi, underwhich employer and employee are to carry on It may be drawn so as to be binding onlyso long as both parties continue to give their assent to it; but the mere fact that itprovides a framework within which the process of collective bargaining may be carriedon is of incalculable value in removing the causes of industrial strife. If reason and notforce is to have sway in industrial relationships, such agreement should be welcomed bycapital as well as by labor.They not only provide standards by which industrial disputesmay be adjusted, but they add dignity to the position of labor and remove the feelingon the part of the worker that he is a mere pawn in industry subject to the arbitrarypower of the employer" The proposed contract submitted to X-Ray by Local No. 1207provided that the Local would "not cause or officially sanction its members to cause, ortake pait in any sit-down, stay-in, or slow-down, or any other stoppage of work withinthe terms" of the contract.The proposed contract also provided for arbitration pro-cedure to settle disputes between X-Ray and the Local. InConsolidated Edison Co. vN. L. R. B ,305 U. S. 197 (1938), the United States Supreme Court said: "Moreover thefundamental purpose of the Act is to protect interstate and foreign commerce frominterruptions and obstructions caused by industrial strifeThis purpose appears to beserved by these contracts in an important degreeRepresenting such a'large percentageof the employees of the companies, and precluding stiikes and providing for arbitrationof disputes, these agreements are highly protective to interstate and foreign commerce " 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer.Also, the ambiguous nature of the statement of policyarising from the fact that great doubt exists whether it constitutesan agreement of any kind is bound to create misunderstandings anddisputes as to the type and enforceability of the rights, if any,created by the statement.29With such conditions as inevitable con-comitants, statements of policy tend to lead and have led to distrustand rejection by employees and unions of the practice and procedureof collective bargaining-a consequence fundamentally at variancewith the purposes of the Act.A statement of policy also confuses the employees as to the union'srole in the collective bargaining process.The term collective bar-gaining connotes a collective, not an individual agreement.Theright of employees to bargain collectively through representativesof their own choosing becomes confused and attenuated if, afterhaving formed their union and negotiated through it with the em-ployer, the understandings reached are not embodied in an agree-ment between the employer and the union, but are cast in a formthat at best runs between the employer and the individual enmployee.Indeed, the respondents' position is analogous to that of the em-ployers in a series of cases decided by this Board.30 In each of thesecases the employer pursued the policy of dealing with a committeeof the union representing the employees but refusing to embodyunderstandings arrived at in a collective agreement with the union,seeking instead to embody the terms and conditions of employmentin contracts between himself and the individual employees. In eachcase we found that the employer's willingness to enter into suchcontracts failed to satisfy his obligation under the Act to bargaincollectively.3120The ambiguous nature of the statement of policy is illustrated in the present proceed-ingDuring their negotiations with the Locals,as hereinbefore set forth,the respondentsemphasized only the noncontractual aspects of the statement, refusing to refer to it as acontract or agreement of any kind whatsoever;in their briefs for the Board, therespondents emphasize only the contractual aspects of the statement.30Matter of The Louisville Refining CoandInt. Ass'n Oil Field,Gas Well and RefineryWorlers of Amer, 4N. L. R B 844,enf'd, as modified as to other issues,N. L. R. B. v.The Louisville Refining Co.,102 F.(2d) 678(C C. A 6, 1939),cert. den, 308 U S 568;Matter of Hopwood Retinning Co, IncandMetal Polishers,Buffers,Platers and HelpersInt.Union,Local No.8,4 N. L. R. B 922, enf'd, as modified as to other issues,N. L. R B.v.Hopwood Retinning Co, Inc,98 F(2d) 97(C. C. A. 2,1938) ;Matter of AmericanManufacturing CoandTextileWorkers Organ.Comm,5N. L.R B. 443, enf'd, as modi-fied as to other issues,N. L. R B v.American ManufacturingCo, 106 F. (2d) 61(C. C. A.2, 1939), affirmed as modified as to other issues, 309 U. S. 629;Matter of National LicoriceGo. andBakery and Confectionery Workers Int.Union of Amer,Local Union 1,05, 7 N L.R. B. 537, enf'd, as modified as to other issues,N L R B. v. National Licorice Go,104 F.(2d) 655(C C A. 2, 1939),affirmed,asmodified as to other issues, 309 U. S 350;Matter of American Numbering Machine Co.andInt.Ass'n of Machinists, District #15,10 N. L. R B. 536;Matter of Independent PneumaticToolCo.andSteelWorkers Organ.Comm,15 N L. it. B. 106;Matter of NationalMotorRebuilding Corp.andInter Assn ofMachinists,District No.15, 19 N. L. It B 503.°31 In theHopwoodcase,supra,footnote 30, the Circuit Court of Appeals for the SecondCircuit stated that the contract which the employer sought to substitute for that intended WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 173It seems plain that by presenting the results of their dealingswith the Locals in a unilateral statement of the respondents' posi-tion, signed only by the respondents, they in effect withheld recog-nition of the Locals as the authorized representatives of the em-ployees, at the strategic point where the bargaining process hadreached its normal fruition.By this procedure the Locals were notaccorded the status of an equal bargaining party and were reducedto the role of an advisory body to the management.3-We think itplain that the respondents' duty to recognize the Locals as the au-thorized representatives of the employees existed when the bargain-ing reached the point of embodying the understandings arrived atin a mutually binding agreement as well as during the prior nego-tiations.In other words, it was the respondents' duty to recognizethe Locals as the representatives of the employees for purposes ofcontracting as well as negotiating.-To hold otherwise would beto hold that recognition by the employer of the representative ofthe employees, which is a "pivotal factor" in collective bargaining 94grants only the right to discuss, and that the employees' repre-sentativemust step aside at the final stage, abandoning its statusas a responsible participant in the transaction.Such involuntaryrelinquishment by the employees' representative of recognition byand equality with the employer at the climax of the negotiationsbetween them virtually compels the representative, in order to main-by the Act was not"a collective agreement with representatives of the employees,asprovided by the Act." [Italics supplied.134Thus respondents stated during the conferences"The Policy of the Company is nottomake or sign an agreement but bargain collectively and if,after such bargaining, it isfound within the Company's policy or within the thought of the Company to change thepolicy, they will do so."The "company's policy"was defined by respondents as "nothingmore than the opinion of the Manager of the branch at Westinghouse.. .at all timessubject to negotiations and bargaining "3i InConsolidated EdisonCo. v. N. L.R. B.,305 U. S. 197(1938),the United StatesSupreme Court said :"The Act contemplates the making of contractswith labor organiza-tionsThat is the manifest objective in providing for collective bargaining."[Italicssupplied]In his opinion,concurring in part and dissenting in part, in this case, Mr.Justice Reed said:"It is agreed that `the fundamental purpose of the Act is to protectinterstate and foreign commerce from interruptions and obstructions caused by industrialstrife.'This is to be accomplished by contractswith labor organizations,reached throughcollective bargaining."[Italics supplied ]In N.L. R. B.v.TheSands Manufacturing Co.,306 U S.332 (1939),the United StatesSupreme Court said . "The legislative history of the Act goes far to indicate that the pur-pose of the statute was to compel employers to bargain collectively with their employeesto the end that employment contractsbindingon bothpartiesshould be made."[Italicssupplied.]InGlobe Cotton Mills v. N. L R B,103 F. (2d) 91(C.C.A. 5, 1939), the courtstated : ". . . there is a duty on both sides...to enter into discussion with an openand fair mind, and a sincere purpose to find a basis of agreement touching wages andhours and conditions of labor, and if found to-embody it in a contract as specific aspossible,which shall stand as amutual guaranteeof conduct, and as a guide for theadjustment of grievances."[Italics supplied ]34 The United States Supreme Court has repeatedly emphasized this as a "pivotal factor."N. L. R. B. v. Pennsylvania Greyhound Lines, Inc.,303 U. S.261,266-268(1938)Texas if N. C. R.Co. v. Brotherhood of RailwayifS. S. Clerks,281Virginian By. Co. v. System Federation No. 40,300 U S 515,(1937).U. S. 548(1930) 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDtarn its hold upon the employees, to resort to other and more drasticmethods than collective bargaining to obtain full credit from theemployees for its achievements on their behalf.The respondents, during their conferences with the Locals, insistedthat their statements of policy should be in effect only until furthernotice, and should be terminable at the will of the respondents, afterthe respondents had given the Locals what in the judgment of therespondents constituted reasonable notice under the circumstances.The respondents indicated that in certain situations notice of ter-mination might not be given the Locals until but a few hours beforesuch termination, or until such termination had actually occurred.Such a statement of policy, since it may be terminated at the will ofthe employer and virtually without notice to the employees, fails,in so far as the employees are concerned, to stabilize their relationswith the employer.35Moreover, collective bargaining concerning thetermination or alteration of the terms of an agreement is apt to bemuch less successful, and therefore less frequently used by labor or-ganizations, in cases where the employer by unilateral action, withoutconferring with the labor organization, has already changed the termsof the agreement.Such unilateral changes induce employees, whonaturally resent such treatment, to resort to strikes and othermethods of industrial warfare rather than collective bargaining toobtain their demands.3633 InMatter of Harnisclifeger Corp.andAmal.Ass'n of Iron,Steel d Tin Workers ofN Amer, Lodge1111,9N.L R.bargaining is to stabilize labor relations,so that workers may deal as business equalswith their employers as to their terms and conditions of employment If the employerisat all times to be free to change such terms and conditions unilaterally, collectivebargaining will have failed to achieve one'of its tundamental aims"We have.repeatedlyheld it a refusal to bargain where,at a tunewhen the employees'designated representa-tives are attempting to bargain collectively,an emplover unilateially acts with respecttomatters which normally are the subject matters of collecti'se bargainingSeeMatterofWilson d CompanyandUnitedPackinglroiiseWoikoie.19N L R B 990, andcases cited in footnote 11 therein;Matter of John J OughtonandTextileWorkers Organ.Comm,20 N L R B 301 Insistence by the respondents upon the statement of policy,rather than a binding agreement,differs only in the immaterial circumstance that by takingsuch a position the respondents,in effect,threatened unilateral action in the future.Thethreat, however,was immediate and at once ci eated a situation antithetical to the stablerelationship envisagedby the Act.ae Cf footnote 35.supra.The old National Labor Relations Board dealing with theright to bargain collectively under Section 7 (a) of the National Industrial Recovery Actreached a substantially similar conclusionIn theMatter of Houde Engineering Corp ,1N. L R B(old) 35, that Board said : "Collective bargaining, then, is simply a means toan end.The end is an agreement . . . The purpose of every such agreement has been tostabilize,for a certain period,the terms of employment,for the protection alike ofemployer and employee.When it [Section 7 (a) l speaks of `collective barga.ning'it can only be taken to meanthat long-observed process whereby negotiations are conducted for the purpose of arrivingat collective agreements, governing,terms of employment forsome specified period."[Italicssupplied ]And also inMatter of National Aniline d ChemicalCo, 1 N. L R. B.(old) 114, thesame Board said* "It [Section 7 (a)] contemplates that the demands..if acceptableto the emplover,be embodied in an agreement,and that such an agreement bind both WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 175The fact that the contractural nature of the statement of policyisdoubtful and ambiguous; the fact that its obligations may bechanged or terminated at the pleasure of the employer alone,irrespective of the desires of the employees or of their representa-tives and without prior negotiation with them; the fact that itrecognizes the union as the representative of employees for the pur-poses of negotiation only and not for the purposes of contracting,thereby denying the union recognition at the most vital point of thebargaining process; the fact that it precludes the employees' repre-sentative accepting responsibility for, and agreeing to prevent, strikesby the peaceful adjustment of disputes; the fact that it denies theemployees' representative equal status and dignity with the em-ployer as a contracting and contractually bound party; all lead usto find that such a statement will defeat the policies and purposesof the Act by discouraging the practice and procedure of collectivebargaining and thereby increasing costly and destructive industrialstrife and instability.We find that the signed statements of policyof the respondents do not satisfy the requirements for collectivebargaining of Section 8 (5) of the Act.31We find that the respondents, by refusing to enter into any bindh.gagreements with them, have refused to bargain collectively witheach of the following Locals of United Electrical, Radio and MachineWorkers of America-Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412,and 209-as the exclusive representative of their employees in anappropriate bargaining unit described in Section III-A,--1, above,and listed after the name of the Local in Section III-A-2, above, inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.We find that the respondents, by refusing to enter into writtenagreements with them, have refused to bargain collectively with eachparties for acertain period of timeIf such an agreement did not run for a definite periodof time it would be without legal validity as an agreenten't."[Italics supplied ]The Report of the House of Representatives Committee on Labor, 74th Congress, 1stSession,Report No.1147,at page 20 states in regard to Section 8(5) of the Act "Ashas been frequently stated,collective bargaining is not an end in itself,it is a means to anend, and that end is the making of collective agreementsstabilizingemployment relationsfor a period of time,with results advantageous both to the worker and the employer."[Italics supplied.]The Report of the Senate Committee on Education and Labor, 74th Congress, 1stSession,Report No 573. at page 13 states in regard to Section 8 (5) of the Act. "Theobject of collective baigaining is the making of agreements that willstabilizebusinessconditions[Italics supplied].1137Matter of Pittsburgh Metallurgical Co , IncandLocal 12,077 Gas and By-Products Cokeand Chemical Workers,20 N. L. R B 1077 CfMatter of United States StampingCo. andEnamel Workers Union,No18630, 5 N. L R. B 172;'Matter of H H Heinz Co.andCanning and Pickle Workers,Local Union No325, 10 N.L. R. B. 963;Matter of FortWayne Corrugated Paper Co.andLocal No. 182, Int. Brotherhood of Pulp, Sulphite, andPaper Mill Workers,14 N L R. B1;Matter of Dallas Cartage CoandInt'lBrother-hood of Teamsters,Chauffeurs,Stablemen it Helpers ofAmer, Local7115,14 N L R B. 411. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the following Locals of United Electrical, Radio and MachineWorkers of America-Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412,and 209-as the exclusive representative of their employees in anappropriate bargaining unit described in Section III-A-1, above,and listed after the name of the Local in Section III-A-2, above, inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.We find that the respondents, by the acts and conduct set forth inthe preceding two paragraphs, have failed to bargain collectivelyin good faith with each of the following Locals of United Electrical,Radio and Machine Workers of America-Nos. 601, 202, 1207, 107,111, 130, 1105, 1412, and 209-as the exclusive representative oftheir employees in an appropriate bargaining unit described inSection III-A-1, above, and listed after the name of the Local inSection III-A-2, above, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.We find that by the refusals to bargain collectively set forth inthe three preceding paragraphs, the respondents have interferedwith, coerced, and restrained their employees in the exercise of theirrights to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protectionas guaran-teed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with the operations of the re-spondents described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveralStates and with foreign countries, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE PETITIONS OF THE BROTHERHOOD TO INTERVENEAs hereinbefore stated, the Brotherhood filed a petition, datedDecember 4, 1939, and a supplemental petition, dated December 19,1'939,requesting leave to intervene in these proceedings.Thesepetitionsrelatesolely to the Chicago, Illinois, plant of therespondents.On December 23; 1938, after a hearing in which the Brotherhoodparticipated and was represented by counsel, the Board found thatall the production, maintenance, and service employees, exclusive offoremen, clerical employees, engineers, watchmen, warehouse em-ployees, and salaried employees, ofWestinghouse at its Chicago, WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 177Illinois, plant, known as the Chicago service shop, constituted anappropriate bargaining unit and certified Local No. 1105 of theUnited, which it found represented a majority of employees in thisunit, as the exclusive representative of the employees for collectivebargaining purposes.38As previously set forth, on August 31, 1939,the Board issued its complaint in the instant proceeding, Case No.C-1241, alleging,inter alia,thatWestinghouse had refused to bar-gain collectively with Local No. 1105 of the United as the exclusiverepresentative of employees in the unit, found appropriate by theBoard in its Decision of December 23, 1938, and also in the presentDecision, for employees at the Chicago service shop.The Brotherhood's petitions allege in substance that of the 160employees in the unit we have hereinbefore found appropriate foremployees at the Chicago service shop, no less than 90 have desig-nated the Brotherhood as their representative for the purposes ofcollectivebargaining, as is evidenced by cards designating theBrotherhood as their representative for the purposes of collectivebargaining signed by 47 employees in August 1939, 23 employees inSeptember 1939, 9 in October 1939, and 11 in November 1939.Assuming that the above allegations in the Brotherhood's petitionsare true, we are of the opinion that the petitions must be denied forfailure to show sufficient cause to allow the Brotherhood to intervenein the present proceeding.The Board having found that Local No.1105 of the United represented a majority of employees on Decem-ber 23, 1938, and having certified it as exclusive bargaining agency,the established majority of Local No. 1105 must be presumed to con-tinue until the contrary is clearly shown; no such showing has beenmade by the Brotherhood for any period prior to November 1939.The complaint in Case No. C-1241 was issued on August 31, 1939,the hearing held and stipulation signed on September 9, 1939, andthe stipulation approved by the Board on October 18, 1939.Wehave hereinbefore found that the negotiations and refusals to bargainby the respondents with the United occurred during the period fromMay 1937 to June 30, 1939. None of the Brotherhood's cards arealleged to have been signed until August 1939, nor did a majority ofemployees, according to the allegations of the petitions, sign the cardsuntilNovember 1939.According to its petitions, the Brotherhoodcould not have represented a majority of employees, therefore, untilafter the respondents, as we have found, by their refusals to bargaincollectively with the United engaged in unfair labor practices with-in the meaning of Section 8 (1) and (5) of the Act.The allegationsin the Brotherhood's petitions, consequently, cannot affect our find-ings that at the time of the respondents' refusal to bargain collec-°Matter of Westinghouse Electric & Manufactuitnq CompanyandUnited Electrical,Radio4 Machine Worhersof Amer.10 N L R. B 794. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively with Local No. 1105 of the United, this Local represented amajority of employees in,the appropriate unit.Furthermore, accepting as true the allegations in the petitionsindicating that, subsequent to the commission of unfair labor prac-tices by the respondents, Local No. 1105 of the United ceased to rep-resent a majority of employees, we are of the opinion that our Orderhereinafter set forth directing the respondents to cease and desistfrom their refusals to bargain collectively with the Local and tobargain collectively with it, should not, therefore, be modified.The respondents' refusal to bargain collectively with the Unitedobviously discouraged membership in that organization.Since em-ployees join labor organizations to secure collective bargaining,whether or not the employer recognizes and bargains with the agencyselected by the employees is a decisive factor affecting the ability ofthat representative to. secure or retain constituents.The natural effectof a refusal to recognize and bargain with the employees' representa-tive, thereby precluding the exercise of its principal and essentialfunction, is to direct the employees to a second choice. So long,therefore, as the respondents' refusal to bargain is not effectivelyremedied, we cannot regard any asserted shift away from the freelychosen representative as the uninfluenced and voluntary action ofthe employees.The shift might not, and normally would not, haveoccurred if the respondents had bargained with the United, the rep-resentative first chosen, as required by the Act. 39As we have else-where pointed out,40 therefore, the fact that a labor organizationwhich represents a majority of employees at the time when the em-ployer refuses to bargain collectively with it, thereafter loses thismajority, cannot affect our Order, which is designed to remove andavoid the effects of the unfair labor practices.Moreover, we are of the opinion that effective administration ofSection 8 (5) of the Act requires the denial of the petitions, sincethe granting of them would necessitate, at the request of any allegedemployees' representative, successive inquiries which might delay in-definitely any bargaining order.0D In N LR B. v Highland Park Mfg, Co, CC A 4, March 11, 1940, the Court said."It is reasonable to assume, moreover, that any decline in union membership has beendue in large measure to refusals of respondent to bargain with the Union as representativeof the employees in the manner contemplated by the Act of Congress ; and, in such asituation, an order requiring respondent to bargain as contemplated by the Act is rea-sonably necessary to overcome the effect of the interference with self-organization result-ing from the refusal to bargain." InMatter of the Gates Rubber Co.andDenver PrintingPressmen and Assistants Union No 40,15 N L R B. 158, 164, we pointed out : "Therefusal to bargain collectively disrupts the morale of the men, has a deterring effect uponthe organizational activity of the unions and a discouraging influence on members alreadygained which tends to induce them to drop from the ranks."90 See for example,Matte) of the Gates Rubber CoandDenver Printing and Pressmenand Assistants UnionNo 40, 15 N. L. R B. 158, 163-164;Matter of P. Lorillard Co.andLocal Union No 201, Tobacco Workers' International Union,16 N. L. R. B 703. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 179We do not mean by our ruling to foreclose the right of the Broth-erhood to seek to represent the employees after genuine freedom ofselection has been restored by removing the impediments the re-spondents have created.The sole issue here involved is whether weshould determine a new question of representation before the re-spondents' unfair labor practices have been effectively remedied.Webelieve that such determination should wait until conditions permit-ting a free choice have been reestablished by remedying the violationsof the Act here involved.41VI.THE REMEDYHaving found that the respondents engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom.We have found that the respondents have refused to bargain collec-tivelv with the Locals, in that they have refused to enter into anybinding agreements or any written contracts with the Locals.Weshall address our order specifically to the wrongs sought to be rem-edied.In order, therefore, to effectuate the purposes and policies ofthe Act, we shall order the respondents, upon request, to bargain col-lectively with each of the Locals in respect to rates of pay, wages,hours of employment, and other conditions of employment, and, ifan understanding is reached on any such matters, to embody said un-derstanding in a signed agreement with the respective Local, if re-quested to do so by the Local.Upon the basis of the above stipulation and foregoing findings offact, and upon the entire record in the case, the Board makes thefollowing :41 InInter.Ass'n of MachinistsvN. L RB.,110 F(2d) 29(C.A, D. C ),the courtsustained the Board's refusal to investigate an alleged change of affiliation by the em-ployees subsequent to the hearing and prior to the Board's order.The court said:"Thereis nothing to Indicate that the unfair practices,which the Board and (as will appear) wehave found existed, were remedied until after the order was entered.Therefore, anyshift in majority affiliation between the hearing and the decision,had It occurred, pre-sumably must have been affected or effected by themFurthermore,the case is not one inwhich the majority at the time of the hearing was doubtful or improperly constituted, asby the employer's aid or inclusion of ineligible memberswhatever may be the rule whensuch defects exist,in their absence the presumption arises that the freely establishedmajority continues until the Board has an opportunity to make its decision.In its discre-tion it may hear additional evidence as to the majority's continued existence.But thesepresumptions,when sustained by the facts, should prevent its refusal to do so from beingarbitrary,as against mereex parteand selt-serving assertions that a shift has occurredAny other rule would make a mercy-go-round of the Act, since like representations couldbe made in turn following each new one by the contending unions in order to prevent ordelay a decision contrary to their interests,with no other result than to maintain theproceeding in a state of indefinite suspension and indecision.This view does no morethan afford the Board a reasonable opportunity to perform its functions under the ActIt does not deprive employees of the power to select their representatives by choice of themajorityIf conditions have changed and a majority now wish to join a local I A M,they may do so and call for an election"Cf.NL. R B v BLles-Coleman Lumber Co ,06 F. (2d)197 (C C A 9);N.L. R. B v Remington Rand Inc,94 F (2d) 862 (C C A2), cert. den304 U.S. 576. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLusIONs OF LAW1.United Electrical, Radio and Machine Workers of America anditsLocals Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412, and 209 arelabor organizations, within the meaning of Section 2 (5) of the Act.2.Each of the following nine groups of employees of the respond-ents constitutes a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act:(a)All hourly paid employees of X-Ray at its Long Island City,New York plant;(b)All hourly paid employees, except supervisory employees, ofBryant in the production department of its two Bridgeport, Con-necticut, plants ;(c)All hourly paid employees and the shop clerk of Westinghouseat its Philadelphia, Pennsylvania, plant, known as the Philadelphiaservice shop ;(d)The production and maintenance employees of Westinghouseat its East Springfield, Massachusetts, plant, including shop clericalworkers, shipping and receiving employees, tool and die makers, tooldesigners, test and inspection employees, repairmen, firemen and oper-ating engineers, and truck drivers, but excluding executives, super-intendents, foremen, general foremen, technical engineers, police,and main-office draftsmen and clerical workers;(e)All production and maintenance employees of Westinghouseat its Baltimore, Maryland, plant, except clerical help, and foremenand other employees in a supervisory capacity;(f)All employees of Westinghouse in the Insulator Departmentof its Emeryville, California, plant, except the office force and super-visory employees;(g)All the production, maintenance, and service employees ofWestinghouse at its Chicago, Illinois, plant, known as the Chicagoservice shop, except foremen, clerical employees, watchmen, engineers,salaried employees, and warehouse employees;(h)All hourly paid employees of Westinghouse at its East Pitts-burgh, Pennsylvania, plants, including the East Pittsburgh Works,the Trafford Works, and the Homewood Service Works (includingLinhart and Copper Mill), except supervisory and clerical employees;(i)All hourly paid employees of Westinghouse in the Manufac-turingDepartment (except the police and employees with powerto discharge) of the South Philadelphia, Pennsylvania, plant, andcertain salaried employees of Westinghouse (eligible to vote as agreedto by two labor organizations in connection with an election heldby the Board's Fourth Regional Office on June 29, 1937) in theWorks, Metallurgical, Patent, and Accounting Departments of theSouth Philadelphia, Pennsylvania, plant. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 1813.By virtue of Section 9 (a) of the Act each of the Locals ofUnited Electrical, Radio and Machine Workers of America, listedbelow, having been selected as their representative by a majority ofthe employees in an appropriate unit set forth below after its name,was, at all times material for the purposes of this proceeding, andis the exclusive representative of all the employees in such unit forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment :(a)Local No. 1207: the unit described in paragraph 2 (a)above;(b)Local No. 209: the unit described in paragraph 2 (b)above;(c)Local No. 111: the unit described in paragraph 2(c)above;(d)Local No. 202: the unit described in paragraph 2(d)above;(e)Local No. 130: the unit described in paragraph 2(e)above;(f)Local No. 1412: the unit described in paragraph 2(f)above;(g)Local No. 1105: the unit described in paragraph 2 (g) above;(h)Local No. 601: the unit described in paragraph 2 (h) above;(i)Local No. 107: the unit described in paragraph 2 (i) above.4.By refusing to bargain collectively with each of the nine Localsof United Electrical, Radio and Machine Workers of America, listedin paragraph three above, as the exclusive representative of their em-ployees in the appropriate unit listed after the name of the Local insaid paragraph three, the respondents have engaged in and are en-gaging in unfair labor practices, within the meaning of Section 8 (5)of the Act.5.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above stipulation, findings of fact, and con-clusions of law, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondents,Westinghouse Electric & Manufacturing Com-pany; Pittsburgh, Pennsylvania,WestinghouseX-Ray Company,Inc., Long Island City, New York, and The Bryant Electric Com-pany, Bridgeport, Connecticut, and their officers, agents, successors.and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with each of the followingLocals of United Electrical, Radio andMachineWorkers ofAmerica-Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412, and 209-28.:032-41-vol 22-1.1 182 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of the employees in a unit describedand listed below after the name of said Local:(1)Local No.1207: All hourly paid employees of X-Ray at itsLong Island City, New York, plant;(2)Local No.209: All hourly paid employees,except supervisoryemployees,of Bryant in the production department of its two Bridge-port, Connecticut,plants ;(3)LocalNo. 111: All hourly paid employees and the shop clerkofWestinghouse at its Philadelphia, Pennsylvania, plant, knownas the Philadelphia service shop;(4)Local No.202: The production and maintenance employeesofWestinghouse at its East Springfield,Massachusetts,plant, in-cluding shop clerical workers, shipping and receiving employees,tool and die makers,tool designers,test and inspection employees,repairmen, firemen and operating engineers, and truck drivers, butexcluding executives,superintendents,foremen, general foremen,technical engineers,police, and main office draftsmen and clericalworkers ;(5)Local No.130:All production and maintenance employeesofWestinghouse at its Baltimore,Maryland, plant,except clericalhelp and foremen and other employees in a supervisory capacity;(6)Local No. 1412: All employees of Westinghouse in the In-sulator Department of its Emeryville,California,plant, except theoffice force and supervisory employees ;(7)Local No. 1105: All the production,maintenance,and serviceemployees of Westinghouse at its Chicago,Illinois, plant,known asthe Chicago service shop,except-foremen, clerical employees,watch-men, engineers,salaried employees,and warehouse employees ;(8)Local No. 601: All hourly paid employees of Westinghouseat its EastPittsburgh,Pennsylvania,plants, including the EastPittsburghWorks, the Trafford Works, and the Homewood ServiceWorks(including Linhart and Copper Mill), except supervisoryand clerical employees;(9)Local No. 107: All hourly paid employees of Westinghousein the Manufacturing Department(except the police and employeeswith power to discharge)of the South Philadelphia,Pennsylvania,plant, and certain salaried employees of Westinghouse(eligible tovote as agreed to by two labor organizations in connection with anelection held by the Board's Fourth Regional Office on June 29,1937) in the Works, Metallurgical, Patent, and Accounting Depart-ments of the South Philadelphia,Pennsylvania,plant;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the rights of these employees toself-organization,to form, join,or assist labor organizations, tobargain collectively through representatives of their own choosing,0 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY ET AL. 183and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid and protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with each of the follow-ing Locals of United Electrical, Radio and Machine `Yorkers ofAmerica-Nos. 601, 202, 1207, 107, 111, 130, 1105, 1412, and 209-as the exclusive representative of the employees in the unit describedand listed after the name of said Local in paragraph 1 (a) of thisOrder, in respect to rates of pay, wages, hours of employment, andother conditions of employment; and, if an understanding is reachedon such matters, embody said understanding in a signed agreementwith the respective Local, if requested to do so by said Local;(b)Post immediately notices to their employees in conspicuousplaces throughout their plants involved in this proceeding, locatedatLong Island City, New York; Bridgeport, Connecticut; EastSpringfield, Massachusetts; Chicago, Illinois; Baltimore, Maryland;East Pittsburgh, Pennsylvania; South Philadelphia, Pennsylvania;Philadelphia, Pennsylvania; and Emeryville, California, stating:(1) that the respondents will cease and desist as provided in para-graphs 1 (a) and (b) of this Order; and (2) that the respondentswill take the affirmative action required by paragraph 2 (a) of thisOrder;(c)Maintain such notices for a period of at least sixty (60)consecutive days from the date of posting.